Citation Nr: 0923803	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-27 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as secondary to tinnitus.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1969 
to March 1971.  The Veteran has additional duty as a member 
in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Manchester, New Hampshire that denied 
service connection for headaches, granted service connection 
for tinnitus and assigned a 10 percent evaluation therefore, 
and denied a compensable rating for hearing loss.

The Veteran testified before the undersigned Veterans Law 
Judge at an April 2009 video teleconference hearing.

The issue of entitlement to an increased, compensable 
evaluation for hearing loss addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not shown to have continuing headaches 
that were demonstrated during his service, or caused by a 
disease or injury in service, or caused or made worse by a 
service connected disability.

2.  The Veteran's bilateral tinnitus is characterized by 
ringing in the ears that is recurrent but not constant.  The 
Veteran's tinnitus was not shown to cause marked interference 
with employment or frequent periods of hospitalization.  He 
is receiving the maximum schedular evaluation for this 
disorder.
CONCLUSIONS OF LAW

1.  The Veteran's headaches were neither incurred in nor 
aggravated by his service, nor are they proximately due to, 
the result of, or aggravated by a service connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2008).

2.  The currently assigned 10 percent rating is the highest 
schedular evaluation available for bilateral tinnitus.  The 
Veteran's tinnitus does not present such an exceptional 
disability picture so as to render the schedular rating 
inadequate.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.87, Diagnostic Code 6260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir 2007), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

In this case, the Veteran was sent a letter in September 
2007, prior to the initial RO decision in this matter, which 
notified him of his and VA's respective duties for obtaining 
evidence.  This letter also explained what the evidence 
needed to show in order to establish service connection for a 
disability and adequately explained how VA determines 
disability ratings and effective dates.  While the letter did 
not explain the requirements for establishing service 
connection on a secondary basis, the Veteran did not allege 
that his headaches were caused by his tinnitus until after 
the initial RO decision in this case.  In any event, his 
representative demonstrated actual knowledge of the 
requirements for establishing service connection on a 
secondary basis, specifically citing 38 C.F.R. § 310 in his 
argument dated November 2008.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  See also Vazquez-Flore v Peake, 
22 Vet. App. 37, 49 (citing Dalton).  Thus, there was no 
prejudice to the Veteran.  Id. 

The Board is aware that in Vazquez-Flores, 22 Vet App. 37,  
the Court addressed specific notification requirements that 
apply when a Veteran claims that an increase in an existing 
evaluation is warranted.  However, the Court there stressed 
the difference between claims for increased compensation, 
which center primarily on evaluating an increase in the 
severity of a disability that is already service connected, 
and initial claims for disability compensation, which are 
generally focused on substantiating service connection 
through evidence of an in service incident, a current 
disability, and a nexus between the two.  Since the Veteran's 
claim that he should have received an evaluation in excess of 
10 percent for his bilateral tinnitus concerns the propriety 
of an initial evaluation, it is distinguishable from the 
situation addressed by the Court in Vazquez-Flores. 

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including service treatment records, 
VA treatment records, private treatment records that were 
submitted by the Veteran, and the statements of the Veteran 
and his representative.  The Veteran also testified before 
the undersigned member of the Board at an April 2009 video 
teleconference hearing. A VA audiological examination was 
provided in connection with this claim.  

The Veteran was not afforded a VA examination with respect to 
his claim for service connection for headaches.  In this 
regard, the Board notes that VA is required to provide a 
medical examination or medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5107A(d).  An examination is considered 
necessary if the record contains competent evidence that (a) 
the Veteran has a current disability or persistent or 
recurrent symptoms of a disability; (b) the disability or 
symptoms may be associated with the Veteran's service; and 
(c) the record does not contain sufficient medical evidence 
for VA to make a decision on the claim.  Id.  In this case VA 
was not required to provide an examination with respect to 
this issue because the record does not contain any competent 
evidence that the Veteran's headaches may be associated with 
his military service or with a service connected disability.

The Board therefore finds that the VA satisfied its duties to 
notify and assist the Veteran pursuant to the VCAA.   

II.  Service connection for headaches

The Veteran claims that he has headaches that are related to 
his service.  Specifically, he claims that he began 
experiencing headaches during his naval service after he fell 
and hit his head in or about October 1970.  Alternatively, he 
claims that his headaches are secondary to his tinnitus.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disease or injury that 
is proximately due to, the result of, or aggravated by, a 
service connected disability.  38 C.F.R. § 3.310.  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In a statement dated in July 2008, the Veteran claimed that 
he got headaches because of the ringing in his ears.  At his 
hearing in April 2009, the Veteran testified that he started 
getting headaches while he was still in the service, directly 
after he fell off of a "Bos'n chair" and hit his head on a 
metal object at which time he also injured his foot.  He 
testified that his head and foot were both x-rayed after this 
incident.  The Veteran testified that, since then, he got 
headaches at least once a week and that currently he gets 
headaches at least twice a week that he treats with aspirin.  
He did not identify when his headaches increased in 
frequency.  

The Veteran testified that he did not receive any treatment 
for his headaches in service.  Rather, he began seeking 
treatment for headaches approximately two years after his 
service from a private physician who is now retired.  The 
Veteran explained that he does not know whether there are any 
records of his treatment for headaches with this physician or 
how to obtain such records.  He also testified that his 
tinnitus causes headaches.  

The Veteran's service treatment records from his period of 
naval service do not show complaints of, or treatment for, 
either headaches or a head injury.  Service treatment records 
from October 1970 indicate that the Veteran reported that he 
fell out of a "Bos'n chair" and injured his foot.  While an 
entry in the Veteran's service treatment records indicates 
that the Veteran was seen two days earlier and that no entry 
was made in his health record pertaining to that visit, there 
is an entry dated five days earlier indicating that the 
Veteran's right foot was x-rayed and that there was no 
evidence of a fracture of the right foot.  This entry made no 
mention of an x-ray of the head.  When the Veteran was seen 
five days later, he complained of continued foot pain, but 
there was no mention of any head trauma or headaches.  An 
"Injury Report" dated in October 1970 indicates that the 
Veteran's injuries from his fall consisted of "minor cuts 
and bruises" and that treatment consisted of an examination 
, x-rays of the right foot, and light duty for 24 hours.  The 
Veteran has indicated disagreement with the findings on this 
report.  There is no mention of headaches on the Veteran's 
separation physical examination report dated in February 
1971.

Service treatment records also show that the Veteran received 
periodic physical examinations in connection with his service 
in the Army National Guard.  He denied having or ever having 
experienced frequent or severe headaches on Reports of 
Medical History dated in April 1980, October 1989, November 
1993.  National Guard service treatment records do not 
reflect complaints of headaches.

VA treatment records do not show complaints of headaches.  
However, at his VA audiological evaluation in March 2008, the 
Veteran reported that he was then experiencing headaches but 
did not indicate for how long he had been experiencing these 
headaches.  At that time, he denied any significant head 
injury.  He was unable to state when his tinnitus onset, 
except that it was longstanding.  However, the Veteran denied 
tinnitus at a September 2003 VA audiological evaluation 
administered in connection with his initial claim for service 
connection for hearing loss.  Additionally, there is no 
mention of complaints of tinnitus at the Veteran's October 
2004 hearing aid evaluation.  

The evidence fails to show that the Veteran currently has 
headaches that were incurred in or aggravated by his service, 
or that they were caused by any disease or injury in service.  
The Board notes that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay- observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Although the 
Veteran is competent to report that he experienced headaches 
since shortly after he fell and hit his head while he was in 
service, the evidence does not support his recollections.  
Neither the Veteran's service treatment records nor the 
injury report related to the incident in which the Veteran 
fell referenced any head injury; rather, they referenced an 
injury to the Veteran's right foot and minor cuts and 
bruises.  Moreover, the Veteran denied head trauma at the 
March 2008 audiological evaluation.  The Veteran never sought 
treatment for headaches during his period of active service 
and denied experiencing frequent or severe headaches on 
several reports of medical history thereafter.  While he 
claims that he saw a private physician for treatment of his 
headaches, he was unable to obtain any medical records 
substantiating this account.  

Alternatively, the Veteran claims that his headaches were 
caused by his tinnitus.  However, he reported experiencing 
headaches at least weekly for many years before the onset of 
his tinnitus which did not occur until some time after 
September 2003.  There is also no evidence that the Veteran's 
headaches got worse after the onset of his tinnitus.  While 
at his hearing the Veteran testified that he used to 
experience headaches at least once a week and that he now 
experiences headaches at least twice per week, he did not 
indicate when his headaches became more frequent and did not 
indicate that they became more frequent when he started 
experiencing tinnitus.  Moreover, there is no medical 
evidence linking the Veteran's headaches to his tinnitus.  To 
the extent that the Veteran relies on his own belief that his 
headaches are caused either by a head injury in service or by 
tinnitus, the Board notes that there is no evidence that the 
Veteran has the requisite training or credentials to offer an 
expert opinion on the etiology of any medical condition.  
See, e.g. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See 
also, e.g., Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

III.  Initial Rating for Tinnitus

The Veteran contends that he should receive an initial 
evaluation in excess of 10 percent for his bilateral 
tinnitus.  His representative contends that the Veteran's 
tinnitus presents an exceptional disability picture 
warranting extraschedular consideration.  

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

While the Board considered all of the evidence in the claims 
file, the analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales 218 F.3d 1378 at 1380-81.

38 C.F.R. § 4.87, Diagnostic Code 6260 provides for a single 
10 percent rating for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head. See id at 
n. 2. 

In this case, the Veteran claims that his symptoms and/or 
level of functional impairment is more severe than is 
accounted for by application of the rating criteria set forth 
in 38 C.F.R. § 4.87.  When either a claimant or the evidence 
of record suggests that a schedular rating may be inadequate, 
the Board must specifically adjudicate the issue of whether 
referral for an extraschedular rating is warranted.  See, 
e.g., Colayong v. West,  12 Vet. App. 524, 536 (1999). 

The determination of whether a claimant is entitled to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a 
three step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In order to make this determination, 
the level of severity and symptomology of the claimant's 
service connected disability must be compared to the 
established criteria in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptoms, the assigned 
schedular evaluation is adequate.  Id.  If they do not, the 
VA must undertake the second step of the inquiry, which is to 
determine whether the claimant's disability exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization.  Id at 115-116.  If 
an analysis of the first two steps indicates that the first 
two factors exist, the third step is to refer the case to the 
Undersecretary for Benefits or the Director of the 
Compensation and Pension Service for a determination as to 
whether justice requires the assignment of an extraschedular 
rating.  Id at 116.

In this case, the Veteran's hearing was examined by VA in 
March 2008.  At that time, he reported recurrent bilateral 
tinnitus that was not constant.  He could not recall when he 
first began experiencing tinnitus, but claimed that it was a 
longstanding problem.  He did not report any other symptoms 
of his tinnitus, other than that he believed that it caused 
or contributed to his headaches.  The Veteran did not 
describe any functional impairments resulting from his 
tinnitus, and there is no evidence that the Veteran was ever 
hospitalized for tinnitus or experienced marked interference 
with employment as a result of tinnitus.  While the Veteran 
testified at his April 2009 hearing that he was fired from a 
job because his difficulty with hearing voices caused others 
to become frustrated with him and on one occasion the Veteran 
reacted to this in a manner that was not tolerated by his 
employer, there is no evidence that the Veteran's tinnitus 
caused or contributed to this situation.  The criteria for an 
extraschedular evaluation for tinnitus were not met.  

The benefit of the doubt doctrine is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for headaches, including as secondary to 
tinnitus, is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.


REMAND

The Veteran's hearing was last evaluated by VA in March 2008.  
At that time, audiometric testing showed a Level IV 
impairment of hearing in the right ear and a Level II 
impairment of hearing in the left ear, which is productive of 
a non-compensable evaluation.  38 C.F.R. § 4.85, Tables VI & 
VII.  He reported that his situation of greatest difficulty 
was understanding in the presence of background noise.  

At his hearing in April 2009, the Veteran testified that his 
hearing got "very much" worse since his last VA 
audiological evaluation.  He explained that, since his last 
exam, his hearing loss progressed to the point where he often 
cannot hear what people are saying and that this recently 
caused increased problems at work and at home.  Under these 
circumstances, the Board finds a new examination is warranted 
to ascertain the current severity of, and functional 
impairment caused by, the Veteran's hearing loss. See 
VAOGCPREC 11-95 (April 7, 1995) (where a claimant asserts to 
the Board that there has been a further increase in the 
severity of his disability subsequent to the RO decision, the 
duty to assist may require that the Board remand the issue 
for additional evidentiary development, including a new 
examination).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all treatment that he received for his 
hearing loss since March 2008.  Based on 
the response, the RO/AMC should undertake 
all necessary action to obtain copies of 
all clinical records from any identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claim.  VA 
records should be obtained.  If records 
are not located, the claims folder should 
document the efforts made to obtain the 
records.

2.  The Veteran should be afforded a VA 
audiological evaluation to determine 
the severity of his current hearing 
loss.  The claims folder must be made 
available to, and reviewed by, the 
examiner and he or she should 
specifically state in the report that 
the claims folder was reviewed.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should also identify all 
functional impairments resulting from 
the Veteran's hearing loss disability.  
All opinions and conclusions expressed 
by the examiner should be supported by 
a complete rationale in the report.

3.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the 
determination remains unfavorable to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC) and given 
an opportunity to respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


